—In an action for a divorce and ancillary relief, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Harkavy, J.), dated February 21, 1996, as denied her motion for attorney’s fees, and her attorney, Shmuel Klein, appeals from so much of the same order as directed him to pay sanctions in the sum of $1,000 to the Lawyers Fund for Client Protection.
Ordered that the order is modified, on the law, by deleting the provision thereof which directed Shmuel Klein to pay sanctions in the sum of $1,000 to the Lawyers Fund for Client Protection; as so modified, the order is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for a hearing in accordance herewith.
In imposing sanctions against the plaintiff’s counsel, the court failed to set forth in a written decision the offending conduct, why the court found the conduct frivolous, and why the amount awarded was appropriate (see, 22 NYCRR 130-1.2; Flaherty v Stavropoulos, 199 AD2d 301). Furthermore, the plaintiff’s attorney was not afforded an opportunity to be heard on the matter of sanctions. Accordingly, the matter is remitted to the Supreme Court, Kings County, for a hearing and reconsideration of the issue of an appropriate sanction, if any.
We have considered the appellant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.